USCA4 Appeal: 22-4160      Doc: 27         Filed: 10/18/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4160


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        OYEKANMI OWORU, a/k/a Junior,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:20-cr-00205-CCB-2)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Stuart A. Berman, LERCH, EARLY & BREWER, CHTD., Bethesda,
        Maryland, for Appellant. Mary Waugaman Setzer, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4160      Doc: 27         Filed: 10/18/2022     Pg: 2 of 4




        PER CURIAM:

               Oyekanmi Oworu pled guilty, pursuant to a plea agreement, to conspiracy to commit

        bank fraud, in violation of 18 U.S.C. § 1349, and aggravated identity theft, in violation of

        18 U.S.C. § 1028A(a)(1), (c)(5). The district court sentenced Oworu to an aggregate term

        of 36 months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

        but asking us to review the substantive reasonableness of Oworu’s sentence and

        incorporating by reference the allegations of ineffective assistance of counsel raised in

        Oworu’s pro se notice of appeal. Although advised of his right to file a pro se supplemental

        brief, Oworu has not done so. The Government has moved to dismiss the appeal pursuant

        to the appellate waiver in Oworu’s plea agreement. We dismiss in part and affirm in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

        omitted). As a general rule, “if a district court questions a defendant regarding the waiver

        of appellate rights during the [Fed R. Crim. P.] 11 colloquy and the record indicates that

        the defendant understood the full significance of the waiver, the waiver is valid.” Id.

        (internal quotation marks omitted).

                                                     2
USCA4 Appeal: 22-4160      Doc: 27         Filed: 10/18/2022      Pg: 3 of 4




               Our review of the record confirms that Oworu knowingly and voluntarily waived

        his right to appeal his convictions and sentence, with limited exceptions that are not

        applicable here. We therefore conclude that the waiver is valid and enforceable. Although

        the ineffective assistance claims fall outside the scope of the waiver, we “will reverse only

        if it conclusively appears in the trial record itself that the defendant was not provided

        effective representation.” United States v. Freeman, 24 F.4th 320, 326 (4th Cir. 2022) (en

        banc) (cleaned up). Because the record does not conclusively show that counsel rendered

        ineffective assistance, we decline to consider these contentions on appeal. *

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside of Oworu’s valid appellate waiver. We

        therefore grant the Government’s motion in part and dismiss the appeal as to the issues

        within the scope of the waiver. We otherwise affirm the criminal judgment. This court

        requires that counsel inform Oworu, in writing, of the right to petition the Supreme Court

        of the United States for further review. If Oworu requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Oworu.




               *
                  These claims should be raised, if at all, in a 28 U.S.C. § 2255 motion. United
        States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020).

                                                     3
USCA4 Appeal: 22-4160         Doc: 27    Filed: 10/18/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          DISMISSED IN PART,
                                                                          AFFIRMED IN PART




                                                  4